DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 11-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 15, and 20, the limitation of “the impedance control tab is sized . . . to achieve a target impedance . . . the target impedance being related to an impedance along the main body” is indefinite.  It is unknown what the tab impedance being “related to” the body impedance defines or requires.  It is unknown whether this requires that the target impedance may (or must?) be greater than, less than, or equal to, the impedance along the main body.  It unclear whether this limitation is a process step.  It is unclear whether the limitation is an inquiry into whether a maker of the terminal considered impedance as a design factor in making the contact.  Whether the maker of the contact considered impedance as a factor in the design of a terminal does not patentably distinguish the contact from another contact having the same structure but designed by a person not considering impedance as a design factor.  The 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-4, 6, 7, 11, 13, 15, 16, 18, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang US 10601195.  Regarding claim 1, Huang discloses an electrical contact 5 comprising:
	a main body 51 extending along a longitudinal axis between a mating end (upper end in figure 9) and a terminating end (lower end in figure 9) of the electrical contact, 
the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact (52, 53) extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
	a contact tail (at 54) extending from the main body at the terminating end, the contact tail including a foot 54 configured to be terminated to a circuit board (via solder ball 6), the contact tail including a neck (see annotated figure 9 below, labeled N) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab 512 extending along the neck for impedance control (i.e., the tab 512 inherently controls the impedance of the contact tail) of 
	The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being “related to” an impedance along the main body.
	Regarding the limitation that impedance of the control tab is related to the impedance along the main body, the impedance of the control tab is inherently greater than, less than, or equal to, the impedance along the main body.
To the extent that the limitation suggests that the size of the tab is a result of a process of either selecting or measuring an impedance, the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   In this case, the applicant’s process for selecting a tab size does not distinguish the claimed tab from the tab of Huang.
The inherency of the impedance characteristics in the prior art terminal is evidenced by the fact that the prior art terminal has essentially the same structure as the structure of applicant’s terminals, and therefore the prior art terminal will have the same physical characteristics, such as impedance, as applicant’s terminals.


    PNG
    media_image1.png
    3245
    2474
    media_image1.png
    Greyscale


	Per claim 3 the neck is separated from the impedance control tab by a gap (see annotated figure 9 above, labeled G), the gap allowing the neck to move independent of the impedance control tab.
	Per claim 4, the main body includes a bottom extending between the first side and the second side, the neck extending from the bottom of the main body to the foot, the impedance control tab extending from the bottom of the main body toward the circuit board.
	Per claim 6, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck. 
	Per claim 7, the neck includes a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main body, the second impedance control tab having a second outer side generally aligned with the second side of the main body (see e.g., figure 11).
Per claim 11, the neck and the impedance control tab are coplanar with the main body.
	Per claim 13, the mating contact includes a receptacle 53 configured to receive a pin of the mating electrical contact.
	Per claim 15, Huang discloses an electrical contact 5 comprising:

	a mating contact (52, 53) extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
	a contact tail (at 54) positioned below the bottom of the main body, the contact tail including a foot 54 configured to be terminated to a circuit board, the contact tail including a neck (labeled N in annotated figure 9 above) extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, 
the contact tail including an impedance control tab 512 positioned between the bottom of the main body and the circuit board, the impedance control tab extending along the neck for impedance control of the contact tail (i.e., the tab 512 inherently controls the impedance of the contact tail) between the main body and the circuit board, the impedance control tab being coplanar with the neck.
	The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being “related to” an impedance along the main body.
	Regarding the limitation that impedance of the control tab is “related to” the impedance along the main body, to the extent that the limitation suggests that the size of the In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   In this case, the applicant’s process for selecting a tab size does not distinguish the claimed tab from the tab of Huang.
	The inherency of the impedance characteristics in the prior art terminal is evidenced by the fact that the prior art terminal has essentially the same structure as the structure of applicant’s terminals, and therefore the prior art terminal will have the same physical characteristics, such as impedance, as applicant’s terminals.
	Per claim 16, the neck is separated from the impedance control tab by a gap, the gap allowing the neck to move independent of the impedance control tab.
	Per claim 18, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck, the neck having a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main body, the second impedance control tab having a second outer side generally aligned with the second side of the main body.

	a housing 4 having a mating end and mounting end, the mating end being mated with a mating electrical connector, the mounting end being mounted to a circuit board, the housing having contact channels 43 between the mating end and the mounting end; and
	socket contacts 5 coupled to the housing, the socket contacts received in corresponding contact channels, each socket contact comprising:
	a main body 51 extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
	a mating contact (52, 53) extending from the main body at the mating end, the mating contact including a mating interface 53 configured for mating with a mating electrical contact of the mating electrical connector; and
	a contact tail (at 54) extending from the main body at the terminating end, the contact tail including a foot 54 configured to be terminated to the circuit board, the contact tail including a neck (labeled N above) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, the contact tail including an impedance control tab 512 extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab inherently controls the impedance of the contact tail), the impedance control tab being coplanar with the neck:
The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being “related to” an impedance along the main body.
In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   In this case, the applicant’s process for selecting a tab size does not distinguish the claimed tab from the tab of Huang.
The inherency of the impedance characteristics in the prior art terminal is evidenced by the fact that the prior art terminal has essentially the same structure as the structure of applicant’s terminals, and therefore the prior art terminal will have the same physical characteristics, such as impedance, as applicant’s terminals.
	Regarding claims 21 and 22, the Huang target impedance inherently matches the impedance along the main body.  Given that the structure of the Huang terminal is essentially the same as the structure of applicant’s terminal, the inherent physical characteristics, such as the impedance, of the Huang terminal will likewise be essentially the same.  

	Claims 1, 5, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. US 6450826 (“Howell”). 
	Regarding claim 1, Howell discloses an electrical contact comprising:

	a mating contact (labeled MC below) extending from the main body at the mating end, the mating contact including a mating interface (labeled MI below) configured for mating with a mating electrical contact; and
	a contact tail extending from the main body at the terminating end, the contact tail including a foot (labeled “foot” below) configured to be terminated to a circuit board, the contact tail including a neck (labeled “neck” below) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, the contact tail including an impedance control tab (labeled ICT1 below) extending along the neck for impedance control (i.e., the tab inherently controls the impedance of the contact tail) of the contact tail between the main body and the circuit board.  
The impedance control tab is coplanar with the neck.
The impedance control tab is inherently sized and positioned to achieve a target impedance along the contact tail, such target impedance inherently being “related to” an impedance along the main body.
	Regarding the limitation that impedance of the control tab is related to the impedance along the main body, to the extent that the limitation suggests that the size of the tab is a result of a process of either selecting or measuring an impedance, the addition of a method step in a In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   In this case, the applicant’s process for selecting a tab size does not distinguish the claimed tab from the tab of Huang.
The inherency of the impedance characteristics in the prior art terminal is evidenced by the fact that the prior art terminal has essentially the same structure as the structure of applicant’s terminals, and therefore the prior art terminal will have the same physical characteristics, such as impedance, as applicant’s terminals.

    PNG
    media_image2.png
    3256
    2491
    media_image2.png
    Greyscale



Regarding claim 15, Howell discloses an electrical contact comprising:
	a main body (labeled MB above, see rejection of claim 1 above for identification of the same structures as claimed in claims 15) extending along a longitudinal axis between a mating end and a terminating end of the socket contact, 
the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
	a mating contact extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
	a contact tail positioned below the bottom of the main body, the contact tail including a foot configured to be terminated to a circuit board, the contact tail including a neck extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, the contact tail including an impedance control tab positioned between the bottom of the main body and the circuit board, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board.
The impedance control tab is coplanar with the neck.

	Regarding the limitation that impedance of the control tab is related to the impedance along the main body, to the extent that the limitation suggests that the size of the tab is a result of a process of either selecting or measuring an impedance, the addition of a method step in a product claim, which product is not patentably distinguishable from the prior art, cannot impart patentability to the old product.  In re Pilkington, 162 USPQ 145 (CCPA 1969).
“If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   MPEP section 2113.   In this case, the applicant’s process for selecting a tab size does not distinguish the claimed tab from the tab of Huang.
The inherency of the impedance characteristics in the prior art terminal is evidenced by the fact that the prior art terminal has essentially the same structure as the structure of applicant’s terminals, and therefore the prior art terminal will have the same physical characteristics, such as impedance, as applicant’s terminals.
	Per claim 17, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and the bottom of the main body.
Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive.  Regarding Huang and Howell, applicant argues that the prior art does not disclose .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833